If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                          COURT OF APPEALS



                                                                  UNPUBLISHED
In re BOYCE, Minors.                                              January 23, 2020

                                                                  No. 348992
                                                                  Montcalm Circuit Court
                                                                  Family Division
                                                                  LC No. 2018-000834-NA


Before: MARKEY, P.J., and GLEICHER and M. J. KELLY, JJ.

PER CURIAM.

        The circuit court terminated respondent-mother’s parental rights to her two daughters—
BMB and BKB—under MCL 712A.19b(3)(b)(i) (child suffered physical injury or physical
sexual abuse and is likely to suffer from injury or abuse in the foreseeable future) and (j)
(reasonable likelihood that child will be harmed if returned to the parent). Respondent
challenges the court’s determination that aggravating circumstances existed, excusing the
Department of Health and Human Services (DHHS) from providing reunification services, as
well as the court’s factual findings underlying the termination decision. We affirm.

                                      I. BACKGROUND

        Respondent, a mother of three, is no stranger to the child protective system. Twenty-two
Child Protective Services (CPS) complaints have been raised against her since BMB’s 2005 birth
for issues ranging from physical abuse to medical neglect; two were substantiated. Respondent’s
eldest daughter, BB, has been in a guardianship with respondent’s mother for several years.
BMB had also previously been in a guardianship but had been returned to respondent’s care. In
March 2018, after respondent regained custody of BMB, CPS substantiated a complaint that
respondent had not enrolled BMB and BKB in school for the 2017-2018 school year.

       The allegations underlying the current action relate to respondent’s inappropriate
parenting of BMB. BMB was born in 2005 and was 12 years old when CPS took her into care.
During a July 2, 2018 child forensic interview, BMB told an investigator that she and respondent
used heroin, methamphetamine, bath salts, and marijuana together. BMB also accused her




                                              -1-
mother of accepting money to allow a 34-year-old man to have sex with her. The man in
question, Oscar Edwards, admitted that he engaged in sex with the child; he denied that he paid
respondent, but asserted that respondent was present and aware of the situation.1 CPS placed
BMB in a group home that provided services for the victims of human trafficking. Six-year-old
BKB was placed with her biological father.

        As the DHHS and police investigation unfolded, the allegations of human trafficking
became more tenuous. Instead, the record suggests that BMB was a troubled child who sought
out older boys on the Internet. She then fell into an improper (and illegal) relationship with
Edwards. As BMB was only 12 years old, she could not consent to any sexual relationship, even
one with an older teenager, and certainly not one with a 34-year-old man.2 Although respondent
had not instigated the sexual encounters, she admitted that she knew BMB had engaged in sexual
acts with several older males. Respondent responsibly authorized the insertion of a subcutaneous
birth control device in BMB’s arm. However, respondent failed to protect her 12-year-old
daughter from the sexual predators she encountered. Respondent admitted that she had met 34-
year-old Edwards, but believed he was only 16 or 17 years old. She asserted in a police
interview that a 16 or 17-year-old male was an “age appropriate” romantic partner for her 12-
year-old daughter. And respondent conceded that she left Edwards alone in her hotel room with
BMB, enabling Edwards to sexually penetrate her vulnerable daughter.

        The circuit court found aggravating circumstances to pursue termination without
providing reunification services. It suspended respondent’s parenting time with both girls.
Respondent then pleaded no contest to grounds for court jurisdiction. Thereafter, respondent did
not appear at the final dispositional hearing or the termination hearing. At the close of the
hearing, the court terminated respondent’s parental rights under MCL 712A.19b(3)(b)(i) and (j)
as follows:

               In this instance, the mother was clearly aware that her 12 year old
       daughter was engaging in acts of sexual intercourse with random men, and as a
       result had a birth control device planted in the 12 year old, perhaps 13 year old’s,
       arm so she wouldn’t get pregnant.[3] The mother was aware of the sexual activity.

1
  With an altered offense date of September 2018, Edwards pleaded to three counts of third
degree criminal sexual conduct against a person between the ages of 13 and 15. A criminal court
sentenced Edwards to 10 to 15 years in prison.                     See OTIS, available at
               (accessed
December 13, 2019).
2
  MCL 750.520b(1) provides no defense for a person who engages in sexual penetration with a
child under the age of 13. MCL 28.728c(14) permits a convicted sex offender to avoid
registration requirements, but only when the victim is between the ages of 13 and 16 and the
offender is not more than four years older than the victim.
3
 BMB did not turn 13 until July 20, 2018, after she had been removed from her mother’s care.
Accordingly, all sexual acts described on the record occurred when the child was 12 years old or
younger.


                                               -2-
       She was allowing the perpetrators in her home to visit the child, in motel rooms
       alone. . . .

               But regardless, [respondent] clearly knew that her daughter was engaging
       in sexual acts with other men, not just Oscar, other men. The mother identified
       these men. There was a man in Muskegon. There was Oscar, from Battle Creek,
       and there was another gentleman she also referenced and I couldn’t catch the
       name if she even had a name for him. She was aware of these things, and she
       kept allowing it to happen. She claims some type of lack of knowledge because it
       was occurring when she wasn’t around. That she’d find it on Facebook. I find
       that also incredulous to believe that she wasn’t aware of these activities. She was
       aware of them, but it was okay because she thought they were 16, 15, 14, 17,
       however old she thought they were. Come to find out they’re adult males, and
       she did nothing to protect her daughter, nothing.

                So I’m going to terminate her parental rights under . . . that theory, and
       also under MCL 712A.19b(3)(j). There’s no question, in this Court’s mind, that .
       . . there is a reasonable likelihood based on [respondent’s] conduct, prior to the
       child’s removal, that the child would clearly be harmed if returned to the mother’s
       care . . . . [T]his case just boggles my mind that a woman who proclaims she was
       raised better than that would allow her 12 year old daughter to have intercourse
       [with] adult men, but perhaps it would be okay if these adult men look like they
       were 15 or 16, and it was age appropriate it was okay. That just shows a complete
       lack of insight, any insight, into the harmful effects that this was having on her
       daughter, and an utter lack of protecting her, and I’m just disgusted, frankly, with
       the mother’s lack of parenting in this case.

        The court further determined that termination of respondent’s parental rights to young
BKB was also required. The court found that termination of respondent’s parental rights was in
the best interests of both children based on respondent’s failure to protect her children and lack
of understanding regarding how to parent. The court opined that respondent “doesn’t care what
happens to these girls.”

       Respondent now appeals.

                                II. REUNIFICATION EFFORTS

        Respondent challenges the circuit court’s conclusion that reunification services were not
required in this case because aggravated circumstances existed. We review for clear error a
circuit court’s factual findings in a child protective proceeding. See In re Miller, 433 Mich 331,
337; 445 NW2d 161 (1989). “Generally, reasonable efforts must be made to reunite the parent
and children unless certain aggravating circumstances exist.” In re Moss, 301 Mich App 76, 90-
91; 836 NW2d 182 (2013). Relevant to this appeal, pursuant to MCL 712A.19a(2)(a),
“reasonable efforts to reunite the child and family are not required” if “[t]here is a judicial
determination that the parent has subjected the child to aggravated circumstances as provided in
[MCL 722.638(1) and (2)].” MCL 722.638 describes the following “aggravated circumstances”:


                                               -3-
       (1) The department shall submit a petition for authorization by the court under
       [MCL 712A.2(b)], if 1 or more of the following apply:

               (a) The department determines that a parent, guardian, or custodian, or a
       person who is 18 years of age or older and who resides for any length of time in
       the child’s home, has abused the child or a sibling of the child and the abuse
       included 1 or more of the following:

                                              * * *

                 (ii) Criminal sexual conduct involving            penetration,   attempted
       penetration, or assault with intent to penetrate.

                                              * * *

       (2) In a petition submitted as required by subsection (1), if a parent is a suspected
       perpetrator or is suspected of placing the child at an unreasonable risk of harm
       due to the parent’s failure to take reasonable steps to intervene to eliminate that
       risk, the department shall include a request for termination of parental rights at the
       initial dispositional hearing as authorized under . . . MCL 712A.19b.

        From the start of these proceedings, it was clear that respondent had allowed her 12-year-
old daughter to engage in sexual acts with multiple older males, including Edwards. Respondent
knew BMB was sexually active and ensured that she was on birth control. Respondent admitted
to police that she thought it was age appropriate for her 12-year-old child to have intercourse
with teenage boys as old as 17. Respondent further described that she left her 12-year-old child
alone in a hotel room with Edwards because she wanted to go downstairs and meet a friend.
Respondent absurdly asserted that the 34-year-old Edwards (who was older than respondent) was
a teenager. On this record, the court could easily determine that BMB was the victim of
“[c]riminal sexual conduct involving penetration” and that respondent “plac[ed] the child at an
unreasonable risk of harm due to the parent’s failure to take reasonable steps to intervene to
eliminate that risk.” Accordingly, we discern no error in the circuit court’s assessment that
reunification efforts were not required in this case.

                                 III. STATUTORY GROUNDS

        Respondent also challenges the evidence supporting the statutory grounds underlying the
court’s termination decision. Pursuant to MCL 712A.19b(3), a circuit court “may terminate a
parent’s parental rights to a child if the court finds, by clear and convincing evidence” that at
least one statutory ground has been proven by the DHHS. MCR 3.977(A)(3); In re Trejo, 462
Mich 341, 350; 612 NW2d 407 (2000). We review for clear error a circuit court’s factual
finding that a statutory termination ground has been established. In re Rood, 483 Mich 73, 90-
91; 763 NW2d 587 (2009). “A finding of fact is clearly erroneous if the reviewing court has a
definite and firm conviction that a mistake has been committed, giving due regard to the trial
court’s special opportunity to observe the witnesses.” Moss, 301 Mich App at 80 (quotation
marks and citation omitted). “Clear error signifies a decision that strikes us as more than just
maybe or probably wrong.” In re Williams, 286 Mich App 253, 271; 779 NW2d 286 (2009).

                                                -4-
      As noted, the court terminated respondent’s parental rights pursuant to MCL
712A.19b(3)(b)(i) and (j), which provide:

       The court may terminate a parent’s parental rights to a child if the court finds, by
       clear and convincing evidence, 1 or more of the following:

                                             * * *

       (b) The child or a sibling of the child has suffered physical injury or physical or
       sexual abuse under 1 or more of the following circumstances:

              (i) The parent’s act caused the physical injury or physical or sexual abuse
       and the court finds that there is a reasonable likelihood that the child will suffer
       from injury or abuse in the foreseeable future if placed in the parent’s home.

                                             * * *

       (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.

        Even if the court could not conclude under factor (b)(i) that respondent’s acts had caused
BMB to suffer sexual abuse, termination of respondent’s parental rights was supported under
factor (j). The court need only find one statutory ground to support termination of parental
rights. See In re HRC, 286 Mich App 444, 461; 781 NW2d 105 (2009). The harm contemplated
under factor (j) includes emotional as well as physical harm. See In re Hudson, 294 Mich App
261, 268; 817 NW2d 115 (2011). We have recognized that “[e]ven when there is no palpable
physical injury or overtly coercive act, sexual abuse of children causes substantial long-term
psychological effects, with implications of far-reaching social consequences.” People v Benton,
294 Mich App 191, 206; 817 NW2d 599 (2011). This statement is proven true in this case.

        The social file in this case includes reports prepared by social workers and therapists
working with BMB. These reports indicate that despite therapy, BMB does not understand that
she was the victim of sexual abuse. BMB expressed that she was in love with Edwards and
blamed herself for the trouble Edwards and respondent faced. Although BMB did not have
access to social media in her group home, BMB was intercepted “trying to solicit herself to a 19-
year-old male” on social media during a community visit with her aunt. A psychologist
conducted a trauma assessment and diagnosed BMB with post traumatic stress disorder and
chronic type depression. The psychologist noted that BMB

       has excessive aggression toward self and others, explosive behavior, hyperactive,
       oppositional and defiant, extreme sexual behaviors, difficulty with sleeping,
       excessive mood swings, intense frequent anger, chronic sadness, withdrawn and
       emotionally numb, attention and memory problems, difficulty with authority, does
       not seek adult help with hurt or scared, and has a lack of appropriate boundaries in
       relationships.



                                               -5-
BMB was also required to participate in substance abuse programming while in care due to
respondent’s parenting choices.

        The record clearly supports that BMB is a very troubled child. Respondent’s failure to
protect BMB from sexual predators and her use of serious controlled substances with BMB were
major causes of the child’s troubles. Historical patterns of physical abuse in respondent’s home
exacerbated BMB’s difficulties. Respondent did not comprehend the harm that she had caused
BMB, placing the blame on BMB’s incorrigibility. It is clear that BMB has been traumatized by
her mother’s actions and inactions and faced a very real chance of continued harm if returned to
her mother’s care. Given the harm caused to BMB by respondent’s inappropriate parenting, and
respondent’s failure to enroll her children in school, it is likely that BKB would fall prey to the
same harms as her older sister in the future.

       Accordingly, we discern no error in the circuit court’s determination that termination of
respondent’s parental rights was justified.

                                     IV. BEST INTERESTS

        Respondent also contends that termination of her parental rights was not in her children’s
best interests. “Once a statutory ground for termination has been proven, the trial court must find
that termination is in the child’s best interests before it can terminate parental rights.” In re
Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012), citing MCL 712A.19b(5).
“[W]hether termination of parental rights is in the best interests of the child must be proven by a
preponderance of the evidence.” Moss, 301 Mich App at 90. The court should weigh all the
evidence available to it in determining the child’s best interests. In re Trejo, 462 Mich 341, 356-
357; 612 NW2d 407 (2000). And we review the court’s factual findings in this regard for clear
error. In re Brown/Kindle/Muhammad Minors, 305 Mich App 623, 637; 853 NW2d 459 (2014).

        Factors relevant to the best-interest determination include “the child’s bond to the parent,
the parent’s parenting ability, [and] the child’s need for permanency, stability, and finality,” as
well as the advantages of the foster home over the child’s home with the parent. Olive/Metts,
297 Mich App at 41-42 (quotation marks and citations omitted). “The trial court may also
consider a parent’s history of domestic violence, . . . the children’s well-being while in care, and
the possibility of adoption.” In re White, 303 Mich App 701, 714; 846 NW2d 61 (2014). The
circuit court must address the possibility of placement with a relative, which weighs against
termination. In re Gonzales/Martinez Minors, 310 Mich App 426, 434; 871 NW2d 868 (2015).
And the court must “consider the needs of each child individually.” White, 303 Mich App at
714. Ultimately, “the focus at the best-interest stage [is] on the child, not the parent.” Moss, 301
Mich App at 87.

        We are concerned that the circuit court seemingly considered BKB’s best interests as an
afterthought and did not acknowledge at the best-interest stage that BKB had been placed with
her father. However, given the extreme circumstances in this case, we cannot conclude that the
circuit court erred in finding that termination of respondent’s parental rights was in the best
interests of both children.



                                                -6-
       Throughout these proceedings, the DHHS presented evidence that respondent and her
boyfriends had used extreme physical discipline against the children in the past. Respondent had
neglected both children’s education by failing to enroll them in school for the 2017-2018 school
year. BKB missed kindergarten and had a serious speech delay, which apparently had not been
addressed in any manner. A therapist noted that BKB looked to BMB for mothering, rather than
respondent, evidencing respondent’s neglect of her youngest child. And undisputed evidence
supported that BKB had flourished in the care of her father and his girlfriend. The couple had
dived into caring for BKB’s special needs and the child showed significant improvement. This
evidence supplemented the record that BKB faced a real possibility of future harm as a result of
respondent’s highly questionable parenting skills.

       And given the record evidence, it is clear that BMB’s bond with her mother is an
unhealthy one. BMB reported that she used controlled substances with her mother. Respondent
lacked any comprehension of how her failure to protect BMB from physical abuse as a young
child and from sexual predators as a preteen had damaged BMB. BMB suffered severe
emotional trauma that will affect her for the rest of her life. It is clear on this record that
termination was in the children’s best interests.

       We affirm.



                                                           /s/ Jane E. Markey
                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Michael J. Kelly




                                              -7-